Mikoll and Weiss, JJ.,
dissent and vote to reverse in the following memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent. Upon the basis of the result of a breathalyzer test, defendant was found guilty by a jury of operating a motor vehicle while under the influence of alcohol in violation of subdivisions 2 and 5 of section 1192 of the Vehicle and Traffic Law. In our view, certain trial errors occurred which were prejudicial to defendant and require that we vote for a reversal of his conviction. Defendant’s contention that the trial court erroneously charged the jury, over objection, concerning the inference that may be drawn from the prosecution’s failure to call Deputy Shirley as a witness is persuasive. The court instructed the jury on this issue in part: “When a party fails to call as a witness an available person, who is under his control and in a position to testify concerning a material fact, the jury may not speculate as to what the testimony would have been had said prospective witness been called. Also it may not be inferred that such evidence would have been unfavorable to the party who failed to produce it”. In the circumstances of this case, the trial court’s broad instruction that the jury may not draw an unfavorable inference from the failure to call Deputy Shirley constitutes reversible error (People v Brown, 34 NY2d 658; People v Samuels, 59 AD2d 574; Laffin v Ryan, 4 AD2d 21). The charge on this issue was confusing and prejudicial to defendant. Deputy Eiklor and defendant’s expert witness, Stuart H. James, both testified that a subject should be observed for 20 minutes prior to being examined on the breathalyzer to ascertain that he did not regurgitate, vomit or put a foreign substance in his mouth. Defendant’s expert witness testified that an additional 20-minute observation would be necessary if the subject had been belching within the preceding 20 minutes for the test to have any validity. This witness also stated that belching could produce an error as high as 100% in the results. A belch, if the subject had beer within the preceding three hours, could greatly distort the test. The proof also revealed that it was Deputy Shirley’s responsibility to observe defendant to see that he did not belch, regurgitate or place any foreign substance in his mouth during a 10-minute period of the observation time. Deputy Eiklor was not in the presence of Deputy Shirley during this time. There was testimony that defendant said he had been drinking beer and that he had belched during the ride to the Sheriff’s offices shortly, before the test was administered. Thus, although Deputy Shirley’s testimony was material, the prosecution never produced him at trial. Further prejudicial error occurred in the trial court’s instructions to the jury concerning the validity the jury was to accord to the rules and regulations of the Tioga County Sheriff’s Department concerning the administration of breathalyzer tests, including the regulation that two tests are to be given. The court’s charge .effectively precluded the jury from considering these rules and regulations in evaluating the weight of the evidence. We would therefore reverse the judgment of conviction and order a new trial.